DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-15 in the reply filed on 22 April 2021 is acknowledged. The traversal is on the grounds that the Office failed to establish an undue search burden.
This is not found persuasive because the instant application is a national stage entry filed under 35 U.S.C. 371 and is therefore not subject to US restriction practice but rather subject to lack of unity practice, see MPEP 1893.03(d). It is noted that undue search burden is not a criterion in lack of unity analysis. The test is whether or not special technical features can be established. It is noted that inventions listed as Groups I, II, and III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features as set forth in paragraphs 10-12 of the previous Office Action.
The requirement is still deemed proper and is therefore made FINAL.
Claims 16-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 22 April 2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) filed 18 September 2019 has been considered by the examiner. The reference JP S53-048168 U was not considered because an English language equivalent, abstract, or machine translation was not supplied by Applicant.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference character 55 is not mentioned in the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7, 10-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuriyama et al. (US 2016/0052244 A1, “Kuriyama”).

    PNG
    media_image1.png
    222
    488
    media_image1.png
    Greyscale
With respect to claims 1 and 3,
With respect to claim 2, Kuriyama discloses the adhesive layer is made from thermoplastic resins including: acryl resins, i.e. acrylic; polyolefin resins; and polyester resins ([0039]).
With respect to claim 5, Kuriyama discloses the base material layer is made from polyolefin including polypropylene ([0034]).
With respect to claim 7, while there is no explicit disclosure from Kuriyama regarding a crystallization rate of the polypropylene at 130°C being 2.5 min-1 or less, given that Kuriyama discloses the resin layer is made from polypropylene, which is identical to that presently claimed, then it is clear that the polypropylene of Kuriyama would necessarily inherently have a crystallization rate of 2.5 min-1 or less at 130°C as presently claimed.
With respect to claim 10, while there is no explicit disclosure from Kuriyama that the base material, i.e. the resin layer that contains the polyolefin, contains no nucleating agent, it is the examiner’s position that if Kuriyama intended for the layer to contain nucleating agent, then the reference would explicitly state this. Since the Kuriyama does not disclose any nucleating agent, then no nucleating agent is present, and thus the limitation is satisfied.
With respect to claim 11, Kuriyama discloses the thin metal film layer is made from metals such as tin, indium, chromium, aluminum, nickel, copper, silver, gold, platinum, and zinc ([0067]).
With respect to claim 12, Kuriyama discloses the thin metal film layer is made from metals such as indium, chromium, and aluminum ([0067]).

    PNG
    media_image1.png
    222
    488
    media_image1.png
    Greyscale
With respect to claim 13, Kuriyama discloses a surface protective layer 5 on the outermost surface of the decorative sheet ([0070]). As can be seen in Fig. 1 below, the surface protective layer 5 is formed on a surface of the metal layer 4 on a side opposite to the first primer layer 3, i.e. the undercoat layer. The surface protective layer 5 corresponds to the printed layer wholly on a surface of the metal layer on a side opposite to the undercoat layer as presently claimed. Although Kuriyama does not disclose the surface protective layer 5 is a printed layer, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi
Therefore, absent evidence of criticality regarding the presently claimed process and given that Kuriyama meets the requirements of the claimed structure, Kuriyama clearly meets the requirements of the present claims.
With respect to claim 15, Kuriyama discloses a second adhesive layer 10 under the base material 1 ([0031]), i.e. a second adhesive layer on a surface of the resin layer on a side opposite to the adhesive layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama et al. (US 2016/0052244 A1, “Kuriyama”) as applied to claim 1 above.
With respect to claim 4, Kuriyama discloses the first primer layer 3, i.e. undercoat layer, contains a curing agent in an amount of 1-15 parts by mass with respect to 100 parts by mass of the resin ([0054]). Thus, the mass ratio of the resin to the curing agent is 100:1 (100/1=100) to 100:15 (100/15≈6.667), which overlaps with the range of 35:4 (35/4=8.75) to 35:40 (35/40=0.875) presently claimed. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the ratio of resin to curing agent, including over values presently claimed, and thereby arrive at the claimed invention.
Claim 6 is rejected under 35 U.S.C. 103 Kuriyama et al. (US 2016/0052244 A1, “Kuriyama”) as applied to claim 5 above, in view of Funaki et al. (US 2007/0210480 A1, “Funaki ‘480”).
With respect to claim 6, Kuriyama does not disclose wherein an isotactic pentad fraction of the polypropylene is 80 mol% or more and 98 mol% or less.
Funaki ‘480 teaches the isotactic pentad fraction of polypropylene being 0.85 (85%) to 0.99 (99%), and if the isotactic pentad fraction is below 0.85 (85%), the tensile modulus of elasticity is degraded, but when it exceeds 0.99 (99%), an internal haze is degraded ([0061]).
Kuriyama and Funaki ‘480 are analogous inventions in the field polypropylenes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polypropylene of Kuriyama to have an isotactic pentad fraction of 0.85 (85%) to 0.98 (98%) as taught by Funaki ‘480 in order to provide a polypropylene having a good tensile modulus of elasticity and good internal haze (Funaki ‘480, [0061]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama et al. (US 2016/0052244 A1, “Kuriyama”) as applied to claim 5 above, in view of Funaki et al. (US 2004/0101703 A1, “Funaki ‘703”).
With respect to claim 8, Kuriyama does not disclose wherein the polypropylene has an exothermic peak of 1.0 J/g or more on a low-temperature side of a maximum endothermic peak in a curve of differential scanning calorimetry.
Funaki ‘703 teaches a polypropylene having an exothermic peak of 1 J/g or higher at the low temperature side of a highest, i.e. maximum, endothermic peak of a differential scanning calorimetry curve (Abstract). Funaki ‘703 further teaches the polypropylene provides enhanced transparency and luster ([0005]).
Kuriyama and Funaki ‘703 are analogous inventions in the field of polypropylenes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polypropylene of Kuriyama to be the polypropylene having an exothermic peak of 1 J/g or higher at the low temperature side of a highest, i.e. maximum, endothermic peak of a differential scanning calorimetry curve as taught by Funaki ‘703 in order to provide a polypropylene having enhanced transparency and luster (Funaki ‘703, Abstract and [0005]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama et al. (US 2016/0052244 A1, “Kuriyama”) as applied to claim 5 above, in view of Heyes (US 5,238,517).
With respect to claim 9, Kuriyama does not disclose wherein the polypropylene contains a smectic form.
Heyes teaches smectic polyolefins do not produce voids on deformation and have excellent protection (Col. 7, lines 18-21) and discloses polypropylene as a polyolefin (Col. 6, lines 13-19).
Kuriyama and Heyes are analogous inventions in the field of polypropylenes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polypropylene of Kuriyama to be made of a smectic form of polypropylene as taught by Heyes in order to provide a layer that does not produce voids on deformation and having excellent protection (Heyes, Col. 7, lines 18-21).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama et al. (US 2016/0052244 A1, “Kuriyama”) as applied to claim 1 above, in view of Jun et al. (US 2012/0121865 A1, “Jun”).
With respect to claim 14, Kuriyama does not disclose a printed layer partly or wholly on a surface of the metal layer on a side of the undercoat layer.

    PNG
    media_image2.png
    344
    546
    media_image2.png
    Greyscale
Jun teaches a printed layer 30 formed below a metal layer 40 (Fig. 3; layer 10 is a base layer, [0043]) provides a desired design ([0048]).
Kuriyama and Jun are analogous inventions in the field of decorative films.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multilayer structure of Kuriyama to contain a printed layer wholly on a surface of the metal layer on a side of the undercoat layer as taught by Jun in order to provide a multilayer structure with a desired design (Jun, [0048]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450.  The examiner can normally be reached on Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN A RICE/Examiner, Art Unit 1787      

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787